Citation Nr: 1815399	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to warrant the reopening of a claim for entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial compensable rating for service-connected low back strain with intervertebral disc syndrome (IVDS), prior to October 26, 2015, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable evaluation for service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to December 2002, from February 2003 to June 2004, and from September 2009 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims has since been transferred to the RO in Roanoke, Virginia. 

In his July 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent September 2017 letter, the Veteran indicated that he no longer wished to appear before a VLJ at a hearing. Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The issues of entitlement to a higher disability rating for low back strain with IVDS and for hypertension are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is warranted. 


FINDINGS OF FACT

1.  In a rating decision issued in November 2007, the RO in Columbia, South Carolina denied the Veteran's claim of entitlement to service connection for a right knee disorder.
2.  Evidence added to the record since the November 2007 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder. 

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a left knee disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  The evidence of record shows the Veteran's hearing is within normal limits bilaterally.


CONCLUSIONS OF LAW

1.  The November 2007 decision that denied service connection for a right knee disorder is final.  38 U.S.C.  § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C. § 5108   (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health has determined that high frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a presumptive disability.

As further concerns the Veteran's claim for service connection for bilateral hearing loss, the Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Pertinent to any claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Disorder - New and Material Evidence

In a November 2007 decision, the AOJ denied entitlement to service connection for a right knee disorder.  In reaching such decision, the AOJ considered the Veteran's service treatment records which were then available, lay statements and private treatment records.  Based on consideration of such evidence, the RO determined that there was no medical diagnosis of a right knee disorder, and denied his claim.

In a letter mailed that same month, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until October 2010, when the Veteran filed a claim for service connection upon separation from his last period of active duty service.  Therefore, the November 2007 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156 (c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis. 

Here, a formal finding made by VA in October 2007 shows that the Veteran's service treatment records (STRs) were unavailable at the time of the November 2007 AOJ decision.  They were subsequently associated with the record in November 2014.  However, review of the STRs, as well as the newly-received service personnel records (SPRs), do not contain any information or evidence relevant to, or which would substantiate, the Veteran's right knee claim.  Therefore, the newly received STRs and SPRs are not deemed relevant to the claim decided herein and the Board finds that 38 C.F.R. § 3.156 (c) is not applicable.

However, as the Board finds that the evidence received since the prior final decision fails to demonstrate that the Veteran has a knee disability for which service connection could be granted, his claim to reopen must be denied.

In this regard, the evidence received since the November 2007 AOJ decision includes additional private treatment records and a VA examination, as well as lay statements from the Veteran.  The private treatment records and VA examination each show that the Veteran has consistently reported pain in his right knee.  However, even radiographic testing has failed to show anything other than a structurally normal right knee.  In short, the newly submitted evidence fails to indicate that there has been a formal diagnosis of any sort of right knee disorder. 

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Therefore, the Board finds that the evidence received since the November 2007 decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disorder.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
Left Knee Disorder

The Veteran seeks service connection for a left knee disorder, which he contends is related to an injury that he sustained while on active duty when a pallet struck his knees. 

The Veteran's service treatment records are silent as to any left knee injuries or any treatment of the joint.  Furthermore, over the course of the appeal, the Veteran has been afforded multiple VA examinations, and VA and private treatment records have been reviewed.  Private treatment records from September 2010 show complaints of knee pain, with contemporaneous x-rays showing no abnormalities.  A February 2011 VA examiner found no left knee pathology, and referred to x-ray findings of the same.  Records from October and December 2013 show complaints of knee pain, and popping.  A July 2014 x-ray showed the knee was normal.  At an October 2015 VA examination for his prostate, the Veteran's range of motion in his lower extremities was found to be normal.  Review of the record shows that, throughout the appeal period, the only diagnosed disability of the left knee has been one of arthralgia. In this regard, arthralgia is defined as "pain in a joint."  See Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).

Thus, the probative evidence of record fails to demonstrate a current diagnosis of a left knee disorder at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  Moreover, while his recent post-service treatment records reflect complaints of pain, and he is competent to report recurrent sensations of popping, there is no diagnosis of a left knee disorder of any kind. Most importantly, when he was specifically evaluated for such claimed condition at a VA examination in February 2011, the examiner found only pain, which is not a disability for the purposes of service connection.  Sanchez-Benitez, supra. 

Furthermore, the Board finds that any determination as to the presence of a diagnosed knee disorder is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of any knee symptoms, to include pain and popping, because he does not possess the requisite specialized knowledge to render such a diagnosis.  Specifically, such a diagnosis requires the administration of physical and diagnostic testing, as well as knowledge of the musculoskeletal system, to specifically include the knee joints.  Therefore, a lay person such as the Veteran is simply not competent to offer a diagnosis regarding such a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's lay statements in regard to the presence of a left knee disorder are accorded no probative weight.

The Board has also considered whether the Veteran is entitled to service connection for a left knee disorder based on his confirmed service in the Persian Gulf.  Service connection may be established for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that manifests either during active service in the Southwest Asia Theater during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from either an undiagnosed illness or from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i). Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases) such as irritable bowel syndrome.  38 C.F.R. § 3.317 (a)(2)(i).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(5).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the case of claims based on an undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement of a nexus or association between the claimed disability and in service incurrence or aggravation.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Here, insofar as the Veteran's treatment records reflect consistent complaints of left knee pain, without a diagnosed or identifiable underlying malady or condition, and the Veteran served in the Southwest Asia Theater during the Persian Gulf War, the Board has considered whether his left knee complaints are a qualifying chronic disability subject to service connection pursuant to 38 U.S.C. § 1117.  However, In March 2017, the Veteran underwent a Gulf War General Medical Examination.  At that time, the examiner did not find an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness, even when taking into account complaints of joint pain.  Therefore, the Board finds that the Veteran's left knee pain is not presumptively due to his service in the Persian Gulf War.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a currently diagnosed left knee disorder, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss 

The Veteran asserts that he developed bilateral hearing loss as a result of his work in the Army; specifically, he contends that his work repairing vehicles exposed him to loud noise, which subsequently damaged his hearing.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, supra.

The Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss.  Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was heavy wheeled vehicle mechanic. Therefore, as noted by the AOJ, in-service noise exposure is conceded.  Nevertheless, the Veteran must still establish the present disability and nexus elements of a service connection claim.  See Dalton, supra. 

Significantly, none of the post-service medical evidence of record-to specifically include a VA audiological examination-indicates that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA audiology examination in February 2011.  This examination revealed the following puretone thresholds, in decibels (dB), for the frequencies 500, 1000, 2000, 3000, 4000 Hertz: 20, 15, 20, 20, and 15, respectively, in the left ear, and 15, 15, 20, 20, and 10, respectively, in the right.  The average for the left ear was 17.5 dB and 16.25 dB in the right.  

Speech recognition scores based on the Maryland CNC Test were found to be above 94 percent, and thus normal, in both ears.  The examiner concluded that the Veteran had hearing within normal limits, other than a slight decrease at 8000 Hertz, which the Board notes is not considered when determining whether a hearing loss disability exists for VA purposes.  In addition, the examiner opined that he could not determine whether the Veteran's hearing had deteriorated since service, as the Veteran's service treatment records were unavailable at that time.  However, the Board notes that the Veteran does not meet the threshold criteria for service connection-the presence of a disability-thus, a nexus opinion as to a link to military service is unnecessary.  See Caluza, supra; Brammer, supra. 

After a thorough review of the evidence of record, the Veteran is not shown to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal, a span of nearly 8 years.  See Brammer, supra.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been measured at 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent bilaterally.  The Veteran's multiple statements regarding his claimed bilateral hearing loss have been considered; however, bilateral hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra; Brammer, supra.


ORDER

New and material evidence not having been received, the claim for service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for bilateral hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that 38 U.S.C. § 7105 (e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013; this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Camp Lejeune Act), Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.

Here, as concerns the Veteran's remaining claims for an increased rating for low back strain with IVDS and hypertension, the Board notes that the Veteran filed his substantive appeal in July 2012, prior to the February 2, 2013 date outlined in 38 U.S.C. § 7105 (e).  

Subsequently, after a May 2017 supplemental statement of the case (SSOC) was issued, the AOJ in February 2018 obtained VA examinations to assess the Veteran's low back strain and hypertension.  No subsequent SSOC was issued, and the Veteran has not submitted a waiver of initial AOJ review of this VA-obtained evidence.  

Accordingly, this new evidence is not subject to initial review by the Board and it must be remanded for initial AOJ review.  See 38 U.S.C. § 7105(e)(1); 38 C.F.R. 
§§ 19.37, 20.1304(c) (2017). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the remaining issues on appeal (to specifically include consideration of the February 2018 VA examination reports evaluating the Veteran's back disability and hypertension, as well as any and all evidence associated with the claims file since the May 2017 SSOC).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


